Case 20-10452-KHK           Doc 20 Filed 04/18/20 Entered 04/19/20 00:26:07                     Desc Imaged
                                 Certificate of Notice Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINA
                                        Alexandria Division

    IN RE: Alice Elizabeth Pittman                                Chapter 11


            UNITED STATES TRUSTEE’S NOTICE THAT MEETING OF CREDITORS
                       WILL BE CONDUCTED TELEPHONICALLY

    NOTICE IS HEREBY GIVEN that the Section 341 Meetings of Creditors originally scheduled
    as in person meetings in the cases on the attached list will be conducted telephonically. The
    Debtor(s), Counsel for Debtor(s) (if any), Creditors and Parties in Interest, please take note of the
    important information below for the case(s) applicable to you and mark your calendars
    accordingly.


    Date and Time of Section 341 Meeting of Creditors:
    Date: April 23, 2020
    Time: 11:00 AM
    Location: Attend by Telephone Conference: (877) 465-7076. Participant Code: 7191296#

    NOTICE is further given that the failure of a Debtor(s) to appear at the Debtor(s)’ meeting of
    creditors may result in the dismissal of the Debtor(s)’ case.



    Dated: April 13, 2020

                                                          JOHN P. FITZERALD, III
                                                          ACTING U. S. TRUSTEE, REGION FOUR


                                                          By: /s/ Jack I. Frankel
                                                          Jack I. Frankel
                                                          Trial Attorney
                                                          Office of the United States Trustee
                                                          1725 Duke Street, Suite 650
                                                          Alexandria, VA 22314
                                                          jack.i.frankel@usdoj.gov
      Case 20-10452-KHK                Doc 20 Filed 04/18/20 Entered 04/19/20 00:26:07                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 20-10452-KHK
Alice Elizabeth Pittman                                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: glennj                       Page 1 of 1                          Date Rcvd: Apr 16, 2020
                                      Form ID: pdfntca                   Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 18, 2020.
db             +Alice Elizabeth Pittman,   8110 Georgetown Pike,   Mc Lean, VA 22102-1415
15250118       +Gary Pittman,   8110 Georgetown Pike,   Mc Lean, VA 22102-1415
15250120       +Truman 2016 SC6 Title Trust,   Rushmore Loan Management,   PO Box 52708,
                 Irvine, CA 92619-2708

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
15250119        E-mail/Text: specialhandling@glasserlaw.com Apr 17 2020 05:28:38     Glasser & Glasser,
                 580 E Main St Ste 600,   Norfolk, VA 23510-2322
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                U.S. Bank, National Association as Legal Title Tru
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 13, 2020 at the address(es) listed below:
              Daniel Kevin Eisenhauer    on behalf of Creditor   U.S. Bank, National Association as Legal Title
               Trustee for Truman 2016 SC6 Title Trust ANHSOrlans@InfoEx.com, ecfaccount@orlans.com
              Daniel M. Press    on behalf of Debtor Alice Elizabeth Pittman dpress@chung-press.com,
               pressdm@gmail.com
              Jack Frankel    on behalf of U.S. Trustee John P. Fitzgerald, III jack.i.frankel@usdoj.gov,
               USTPRegion04.ax.ecf@usdoj.gov;paula.f.blades@usdoj.gov
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
                                                                                             TOTAL: 4
